Citation Nr: 0801849	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, claimed as a back injury.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1969 until July 
1971.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.  The claims folder was subsequently transferred to 
the RO in St. Petersburg, Florida.

The veteran's claim of entitlement to service connection for 
degenerative disc disease was before the Board on three prior 
occasions.  In February 2004 and July 2004, remands were 
ordered to accomplish additional development.  Then, in March 
2005 the claim was denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2006 Order, the Court vacated 
the March 2005 Board decision and remanded the matter back to 
the Board for development.

In October 2007, the Board again remanded the issues to the 
RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this matter was previously before the Board in October 
2007, pursuant to the Court's instructions, it was remanded 
for further development.  The claims folder, however, was 
apparently inadvertently and prematurely re-routed back to 
the Board before the RO received and developed the case.  
Accordingly, the remand instructions issued in October 2007 
will be reiterated in the instant decision.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, the service medical records reveal 
treatment for back pain.  Specifically, a treatment record in 
October 1970 indicates complaints of a sore back secondary to 
lifting activities.  Later that month he was prescribed 
medication for his back pain.  Subsequent in-service records 
did not reference complaints or treatment referable to the 
spine, and the veteran's separation examination in April 1971 
was normal.  

Following service, clinical records reflect consistent 
treatment for back pain from 1992 to the present.  Moreover, 
the post-service evidence includes the veteran's statements 
indicating that he injured his back in service and has 
experienced symptoms since that time.  

Considering that the service medical records show treatment 
for back pain, and in light of the veteran's assertions that 
he injured his back during active service, the evidence tends 
to indicate that the current symptoms may be associated with 
the veteran's service.  For this reason, the veteran should 
be afforded a VA examination to further determine the 
etiology of a back disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board further observes that March 2002 rating on appeal 
also denied a claim of entitlement to service connection for 
hypertension.  The veteran's May 2002 notice of disagreement 
is reasonably construed as applying to both claims.  However, 
a statement of the case was only issued as to the low back 
disability.  Pursuant to 38 C.F.R. § 19.26 (2006), issuance 
of a statement of the case is required.

Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any back 
disability.  All necessary tests should 
be conducted.  If current disability of 
the back is found, the VA examiner should 
state whether it is at least as likely as 
not that the back complaints and 
treatment demonstrated in service 
constitute early manifestations of the 
current disability.  All opinions should 
be accompanied by a clear rationale 
consistent with the evidence of record.  
 
2.  Issue a statement of the case on the 
veteran's notice of disagreement with the 
March 2002 rating decision, which denied 
service connection for hypertension.  The 
veteran should be clearly advised of the 
need to file a substantive appeal if the 
veteran wishes to complete an appeal from 
that determination.

3.  Upon completion of the above, 
readjudicate the spine claim, and if duly 
perfected, the hypertension claim.  
Consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

